FIRST DIVISION
                               BARNES, P. J.,
                           MERCIER and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     October 3, 2019




In the Court of Appeals of Georgia
 A19A0820. PATEL TAHERBHAI, INC. v. BROAD STREET
     STOCKBRIDGE II, LLC.

      BROWN, Judge.

      Patel Taherbhai, Inc. (“Patel”) appeals from the trial court’s denial of its motion

for summary judgment and motion to dismiss, and the grant of partial summary

judgment to Broad Street Stockbridge II, LLC (“Broad Street”), in Broad Street’s suit

against Patel for ejectment and injunctive relief. The suit claims that Patel constructed

certain encroachments on an access easement granted to Broad Street over Patel’s

property, and that the encroachments are unsafe and diminish the value of Broad

Street’s property for development.

      On appeal from the grant of summary judgment, this Court conducts “a de novo

review of the evidence to determine whether there is a genuine issue of material fact
and whether the undisputed facts, viewed in the light most favorable to the

nonmoving party, warrant judgment as a matter of law.” (Citations and punctuation

omitted.) Houston v. Flory, 329 Ga. App. 882, 883 (766 SE2d 227) (2014). “Because

this opinion addresses cross-motions for summary judgment, we will construe the

facts in favor of the nonmoving party as appropriate.” Maree v. ROMAR Joint

Venture, 329 Ga. App. 282, 283 (763 SE2d 899) (2014). This Court reviews a trial

court’s ruling on a motion to dismiss de novo. See Stafford v. Gareleck, 330 Ga. App.

757, 758 (769 SE2d 169) (2015).

      So viewed, the record shows that Broad Street is the owner of a 22.078 acre

tract of undeveloped land located in Henry County off of Hudson Bridge Road. Patel

is the owner of a 1.261 acre adjacent tract of land on which sits a Taco Bell

restaurant.1 On July 31, 2001, the parties’ predecessors-in-interest entered into a

Reciprocal Easement Agreement. Baptist Retirement Communities of Georgia, Inc.,

is the predecessor-in-title to Broad Street, and Kandathil M. Matthew is the

predecessor-in-title to Patel. On April 26, 2004, Matthew and Baptist Retirement




      1
        Both tracts of land are part of “The Centre at Stockbridge,” which also
includes a QuikTrip and other retail establishments.

                                         2
executed a First Amendment to Reciprocal Easement Agreement, which granted to

Baptist the following access easement:

      A perpetual, non-exclusive and unobstructed access, ingress and egress
      easement over, across, upon and through those portions of the Matthew
      Property delineated as the “Access Easement” on Exhibit “E[,]” for the
      purpose of vehicular and pedestrian access, ingress and egress to and
      from Hudson Bridge Road and for the purpose of installing,
      maintaining, repairing, replacing and utilizing the curb cuts, driveways
      and related amenities necessary to the improvement and modification of
      the Access Road shown on Exhibit “E[.]”


The “Access Road” or Hudson Bridge Drive, is a private road, designed and

constructed by Baptist Retirement to provide access to its property from Hudson

Bridge Road. The road extends across Patel’s lot.

      After purchasing its property in 2007, Patel completed construction of its Taco

Bell restaurant and received a certificate of occupancy from Henry County on January

10, 2008. As part of the construction process, Patel altered the four-way intersection

which is situated on the access easement and leads into the Taco Bell and Broad

Street’s property, so that larger vehicles could enter the Taco Bell parking lot and

drive-thru line. Patel also modified the Taco Bell parking lot, including adding five




                                          3
parking spots that extended into the access easement. Two years after the Taco Bell

was constructed, Broad Street purchased its tract of land.

      Almost five years after it received its certificate of occupancy, Patel’s CEO,

Munir Taherbhai, received a call from Broad Street’s owner, Stephen Rainer,

complaining about the parking lot and intersection. According to Taherbhai, he

attempted to negotiate amicably with Rainer, but those negotiations fell apart when

Rainer proposed certain modifications that Taherbhai believed “create[d] real safety

issue[s].” Those modifications included turning the Taco Bell exit into a “right turn”

only and narrowing the lane used to exit the Taco Bell. At one point during their

discussions, and based upon pictures of the easement shown to him by Rainer,

Taherbhai said to Rainer, “‘Yes, there are some parking spots that are in the way [of

the easement].’” Throughout the summer of 2013, and spring and summer of 2015,

the parties corresponded through their respective attorneys about reconfiguring the

parking spaces and intersection.

      After the parties were unable to resolve their dispute, Broad Street filed this

action on November 25, 2015, claiming that the “encroachments” create a safety

hazard, violate the clear terms of the access easement, and diminish the value of its

property. Broad Street sought an injunction ordering Patel to remove the

                                          4
encroachments, and ejectment on the ground that Patel “is unlawfully attempting to

exercise possession and dominion over [Broad Street’s] Property . . . [and] has

refused to vacate and surrender possession of [Broad Street’s] Property and to remove

Encroachments[.]” The complaint also seeks attorney fees.

      After filing its answer, Patel moved for summary judgment and to dismiss the

complaint. Patel argued that it was entitled to summary judgment because Broad

Street was unable to support the elements of its claim for injunctive relief and

attorney fees based upon Patel’s alleged encroachment. Patel specifically asserted that

(1) there was no evidence that the modifications substantially or materially interfered

with the easement because Broad Street has enjoyed uninterrupted access to its

property, (2) Broad Street consented to the modifications by failing to object during

construction or for several years thereafter, and (3) for this same reason, Broad Street

is equitably estopped from objecting to the modifications. In its motion to dismiss,

Patel argued that Broad Street’s complaint should be dismissed as time barred based

upon OCGA § 9-3-30 (a) (“[a]ll actions for trespass upon or damage to realty shall

be brought within four years after the right of action accrues”) or the seven-year

statute of limitation applicable to an action for ejectment. Patel also argued that Broad



                                           5
Street was guilty of laches and could not seek equitable relief when it allowed the

modifications to remain for more than seven years before filing its complaint.

      Broad Street subsequently moved for partial summary judgment on its claims

for injunction and ejectment, contending that (1) it has clear title to the access

easement, which is encroached upon by the modifications, and is, therefore, entitled

to an ejectment, and (2) as the owner of a non-exclusive ingress/egress easement by

grant in a street, Broad Street may enjoin Patel from erecting obstructions in that

street or alley. Broad Street sought summary judgment in its favor, seeking to eject

Patel’s “encroachment from the easement area and enjoin[] [Patel] from trespassing

on Plaintiff’s access easement.” Following a hearing, the trial court denied Patel’s

motion for summary judgment and its motion to dismiss, but granted Broad Street’s

motion for partial summary judgment, ruling that the parking lot unlawfully

encroaches into the reciprocal access easement, and ordering Patel to “remove the

encroaching parking spaces and restore the pavement within the easement to an

unobstructed state.” The trial court rejected Patel’s defenses of laches, finding that

even though “the encroachment was present when [Broad Street] first took title to its

tract [in 2010] . . . there is no evidence that the remedy of ejectment, removal of the

offending parking spaces and restoring the pavement within the easement to an

                                          6
unobstructed state, would be any more burdensome in 2017 [than] it would have been

in 2010.” The trial court also rejected Patel’s claim that the statute of limitation barred

Broad Street’s claims, ruling that no statute of limitation exists for an ejectment

action, and that Patel did not obtain prescriptive title to the land that encroaches on

the easement because it did not adversely possess the land for twenty years. Patel

appeals these rulings.

       1. In its first enumeration error, Patel contends that the trial court erred in

granting Broad Street’s motion for partial summary judgment because an action in

ejectment will not lie to recover an easement. We agree.

       “An easement has been defined as ‘a right in the owner of one parcel of land,

by reason of such ownership, to use the land of another for a special purpose not

inconsistent with the general property in the owner.’” Daniel F. Hinkle, Pindar’s Ga.

Real Estate Law and Procedure, § 8-1 (7th ed., updated April 2019). An easement “is

an interest in land owned and possessed by another” and “is classified as an

incorporeal interest because it carries with it no appreciable degree of dominion over

the land itself.” Id. at § 8-1. “The land used by or ‘serving’ the grantee of the

easement is known as the servient tenement; the land served by or benefitting from



                                            7
the easement is known as the dominant tenement.” Id. at § 8-2. In this case, Patel’s

land is the servient tenement and Broad Street’s land is the dominant tenement.

      Relying on Navajo Constr. v. Brigham, 271 Ga. App. 128 (608 SE2d 732)

(2004), the trial court stated in its order that it is well established under Georgia law

that an adjoining owner of real property may bring an action in ejectment against a

neighboring land owner who has encroached over the boundary line of the two

properties. Such an action may include recovery of the property thus encroached upon

and/or removal of the intruding structure. Id. at 129. Citing to Amah v. Whitefield

Academy, 331 Ga. App. 258 (770 SE2d 650) (2015), the trial court went on to

conclude that this principle has been applied in cases of encroachment upon an

easement, and approved the remedy of ejectment, ordering “removal of the offending

parking spaces and restor[ation of] the pavement within the easement to an

unobstructed state[.]”2

      2
        In Amah, the dominant tenement owner sued the servient tenement owner for
encroaching on its easement for ingress and egress, seeking injunctive relief and
ejectment. 331 Ga. App. at 258. The primary issue to be decided by this Court was
whether an unrestricted easement had been granted. After concluding that the
easement language was ambiguous, we held that “the trial court erred by ruling as a
matter of law that the [dominant estate’s] easement granted it an unrestricted right of
access for all purposes.” Id. at 261 (1). Based upon this holding, we concluded our
opinion by stating: “[T]he trial court correctly ejected [the servient tenement owner]
from encroaching on the [dominant tenement owner’s] 20-foot easement. What

                                           8
      Our Supreme Court has explained that the purpose of an action for ejectment

“is to evict one from realty who wrongfully withholds possession from the person

legally entitled thereto [and that] [e]jectment must be commenced against the person

in possession.” (Citation omitted.) Douglas v. Vourtsanis, 203 Ga. 64, 66 (2) (45

SE2d 203) (1947). But, in Stewart v. Garrett, 119 Ga. 386, 387 (46 SE 427) (1904),

the Supreme Court stated in a burial plot case that an action for ejectment will not lie

for “such an easement or license.” Id. at 387. See McDonald v. Butler, 10 Ga. App.

845, 850 (3) (74 SE 573) (1912). See also Bale v. Todd, 123 Ga. 99, 103 (5) (50 SE

990) (1905) (“[t]he proper remedy for the injury or disturbance of an easement is an

action on the case, and not trespass or ejectment”); Pindar’s at § 23:27 (“[o]wnership

of a mere easement in land does not entitle a plaintiff to maintain an ejectment”) .3



remains to be determined on remand is the scope of use authorized by the . . .
easement.” Id. at 262 (3).
      3
       A Connecticut court has provided a thoughtful explanation for the reasoning
behind this rule:

      More than the possession of a right to an easement is needed in order to
      maintain an action in ejectment. It is the owner of the land which is
      subject to an easement who can by ejectment recover possession of that
      land. The action will not lie in favor of a party to try his right to enjoy
      the easement. The reason is obvious — the very subject-matter of

                                           9
      What is required to sustain an action for ejectment is well illustrated by the

case of Ezzard v. Findley Gold Mining Co., 74 Ga. 520 (58 Am. Rep. 445) (1885). In

that case, the owner of land had erected a dam across a stream on his own land,

causing water to overflow onto an adjoining owner’s land. The adjoining owner

brought an action for ejectment against the owner of the dam, and the Supreme Court

of Georgia held that his remedy was not ejectment, but rather, an action for damages.

The reasoning behind this holding was explained in a later case as follows:

      In [Ezzard] there was no ouster of possession. The conduct of the
      first-mentioned proprietor was such as to render the enjoyment by the
      other proprietor of his property less complete than it would have been
      but for the erection of the dam. It was said that there was no adverse
      holding of the land growing out of the fact that it was overflowed by
      water. The plaintiff was not injured by the direct occupation of his
      property, but the injury resulted as a consequence of the use to which the


      controversy is incorporeal. [I]t lyeth in grant, and not in livery. It is for
      that reason that the owner of a way cannot be disseized or otherwise
      ousted of it; he can only be “disturbed” or “obstructed” in its enjoyment.
      The action of ejectment does not lie for a mere right of way nor for a
      mere easement. Ejectment only lies for something tangible, something
      of which possession may be delivered by the sheriff.


(Citations and punctuation omitted.) Waterbury Trust Co. v. G. L. D. Realty Co., 182
A. 466, 467 (1) (Conn. 1936).

                                           10
      defendant put his own property. The plaintiff was still in exclusive
      possession of every foot of land that he owned. His possession was not
      disturbed in the slightest. There was no ouster. His land was rendered
      less valuable by the wrongful act of the adjoining proprietor. He needed
      no remedy to recover possession. If he had been allowed to recover a
      verdict in the ejectment case, and the sheriff had gone to restore his
      possession, he would have found the plaintiff already in possession.


Wachstein v. Christopher, 128 Ga. 229, 232 (57 SE 511) (1907).

      Having reviewed the characteristics of easements and the law of ejectment, we

now turn to deciding whether it was appropriate for the trial court to order ejectment

in this case. While Navajo, and cases similar to it, such as MVP Investment Co. v.

North Fulton Express Oil, 282 Ga. App. 512, 513-514 (639 SE2d 533) (2006),

correctly concluded that an action for ejectment was proper because the plaintiffs in

those cases owned the land affected by an intruding or encroaching structure, this

Court’s conclusion in Amah was incorrect. Because the dominant tenement owner in

that case did not own the land upon which the encroaching structures had been

erected, it could not maintain an action for ejectment. Accordingly, we overrule




                                         11
Amah, to the extent that it holds that ejectment is the proper remedy for a party who

is disrupted or obstructed in the enjoyment of its easement.4

      It is clear from Ezzard that an action for ejectment only lies for something

tangible, something of which possession may be delivered by the sheriff to the

plaintiff. Where a party’s enjoyment of its easement is disrupted or obstructed, the

remedy is an action for damages or injunction. See Bale, 123 Ga. at 103 (5).5 As in

      4
        We have circulated this decision among all nondisqualified judges of the
Court to consider whether this case should be passed upon by all members of the
Court. Fewer than the required number of judges, however, voted in favor of a
hearing en banc on the question of overruling Amah v. Whitefield Academy, 331 Ga.
App. 258 (770 SE2d 650) (2015).
      5
        See also Sams v. Young, 217 Ga. 685, 687 (124 SE2d 386) (1962) (“[w]here
the owners of an easement in a right of way are required to maintain and keep the
same in repair, they are entitled to maintain an action to restrict the unauthorized use
of such way, although they are not the owners of the fee”) (citation omitted). Further,
where the allegations of the complaint

      show a wrongful, continuing interference with a right to the exclusive
      use and benefit of property . . . it alleges a cause of action for equitable
      relief; any unlawful interference with a property right is a trespass, and
      it is well settled in this jurisdiction that equity will enjoin a continuing
      trespass.

(Citation and punctuation omitted.) Id. Indeed, “[t]he appropriate remedy for the
disturbance of an easement is, not an action of trespass, but an action on the case, or,
when such an action will not afford adequate relief to the aggrieved party, an
equitable proceeding to enjoin interference with the enjoyment of the easement.”
(Citation and punctuation omitted.) Id. at 687-688. “Wherever the injury complained

                                          12
Ezzard, here, an action for ejectment cannot lie because Broad Street is still in

exclusive possession of every foot of land that it owns and its possession is not

disrupted in the slightest. Indeed, if the sheriff were to go “restore [Broad Street’s]

possession, he would [find it] already in possession.” This conclusion conforms with

the rule that an action for ejectment will not lie for a mere easement. It follows,

therefore, that the trial court erred in ejecting Patel from encroaching on the access

easement, and in granting Broad Street’s motion for summary judgment on the ground

that it is entitled to the remedy of ejectment. Accordingly, the grant of summary

judgment to Broad Street on its claim for ejectment is reversed.

      2. As set out above, Broad Street also sought summary judgment on its claim

for injunctive relief. While the trial court’s order granted Broad Street’s motion for

partial summary judgment in its entirety, it made no specific ruling as to Broad

Street’s claim for injunctive relief. Indeed, the only time the trial court mentions

injunctive relief in its order is when it states that Broad Street “filed its complaint on

November 25, 2015, seeking injunctive relief. . . .” Moreover, as discussed in

Division 1, supra, our reading of the trial court’s order shows that its grant of Broad

of is irreparable, or the interference is of a permanent or continuous character, or the
remedy at law by an action for damages will not afford adequate relief, injunction is
a proper remedy.” (Citation and punctuation omitted.) Bale, 123 Ga. at 103 (5).

                                           13
Street’s motion was based solely on an erroneous legal theory, i.e., that an action for

ejectment lies against Patel pursuant to Navajo and Amah. Because the trial court

made no specific findings as to Broad Street’s claim for injunctive relief, but

nonetheless granted Broad Street’s motion for summary judgment on this claim, we

conclude that any ruling as to the claim for injunctive relief also was based upon the

erroneous legal theory that Broad Street’s ownership of the access easement entitled

it to maintain an action for ejectment. Given these circumstances, “we [will] not in

[this appeal] address the propriety of the trial court’s grant of injunctive relief.”

Sentinel Offender Svcs. v. Glover, 296 Ga. 315, 336 (6) (766 SE2d 456) (2014). But,

to the extent the trial court’s order grants injunctive relief to Broad Street, that ruling

is reversed, and the case is remanded to the trial court for reconsideration of Broad

Street’s motion for summary judgment on its claim for injunctive relief in light of this

opinion. See id. See also City of Gainesville v. Dodd, 275 Ga. 834, 838-839 (573

SE2d 369) (2002) (where it is apparent that trial court relied on an erroneous legal

theory, appellate courts have the discretion to perform an independent de novo review

to determine whether summary judgment was proper for another reason, or remand

the case to the trial court for further proceedings), affirming Dodd v. City of

Gainesville, 250 Ga. App. 722, 724 (3) (551 SE2d 62) (2001) (“[w]hile it is true that

                                            14
a trial court’s grant of summary judgment will be affirmed if it is right for any reason,

this is true only if it is not apparent that the trial court relied on an erroneous legal

theory”).

       3. Patel next contends that Broad Street’s only remedy lies in tort and that

Broad Street’s “remaining claim for trespass” is barred by the four-year statute of

limitation applicable to actions for damages to property. Although Broad Street’s

complaint asserts express causes of action for injunctive relief, ejectment, and

attorney fees, it alleges in its claim for injunctive relief that “it is without an adequate

remedy at law to prevent this continuing trespass and interference by the Defendant.”

In our view, Broad Street’s complaint does not assert a separate claim for trespass,

and the trial court did not err by failing to dismiss a non-existent claim. Indeed, in its

response to Patel’s motion to dismiss, Broad Street conceded that its “claim is one to

enforce property rights, not recover for trespass.”

       4. Finally, Patel contends that the trial court should have granted its motion to

dismiss based upon laches. In its order, the trial court ruled as follows:

       [E]ven assuming the delays were “inexcusable[,]” there is likewise no
       evidence that the delays would prejudice [Patel] in any way. As
       previously noted, the encroachment was present when [Broad Street]
       first took title to its tract. Even if [Broad Street] filed its ejectment action

                                             15
      the next day, there is no evidence that the remedy of ejectment, removal
      of the offending parking spaces and restoring the pavement within the
      easement to an unobstructed state, would be any more burdensome in
      2017 that it would have been in 2010. Thus, the defense of laches does
      not apply.


(Emphasis supplied.)

      By so ruling, the trial court effectively concluded that Broad Street could assert

its claim for ejectment because it was not guilty of laches. But, this conclusion of law

is incorrect. “[I]t is a longstanding and well-established rule that the doctrine of

laches is an equitable defense which is not applicable to actions at law.” (Citation and

punctuation omitted.) Robinson v. Boyd, 288 Ga. 53, 57-58 (3) (701 SE2d 165)

(2010). An action for ejectment is an action at law. See, e.g., Vaughan v. Vaughan,

253 Ga. 76, 77 (317 SE2d 201) (1984); White v. Gordon, 213 Ga. 730 (101 SE2d

759) (1958); Mentone Hotel & Realty Co. v. Taylor, 161 Ga. 237 (1) (130 SE 527)

(1925); Nix v. Collins, 65 Ga. 219, 220 (1880). Accordingly, laches does not apply,

and Patel may not avail itself of the doctrine in defense of Broad Street’s claim for

ejectment.

      Although the trial court’s ultimate conclusion that the doctrine of laches does

not apply to Broad Street’s claim for ejectment is correct, it did not rule upon the

                                          16
defense as a ground for dismissing Broad Street’s claim for injunctive relief.

Accordingly, we vacate the denial of Patel’s motion to dismiss and remand this case

for further proceedings. See Dodd, 250 Ga. App. at 725 (3).

       In sum, we reverse the grant of summary judgment to Broad Street on its claim

of ejectment. To the extent the trial court’s order also granted summary judgment to

Broad Street on its claim for injunctive relief, we reverse that ruling as well, and

remand the case for the trial court to reconsider whether summary judgment in favor

of Broad Street is appropriate on its claim for injunctive relief in light of this opinion.

Finally, we vacate the denial of Patel’s motion to dismiss and remand this case for the

trial court to reconsider the motion and whether the doctrine of laches applies to

Broad Street’s claim for injunctive relief.

       Judgment reversed in part, vacated in part, and case remanded with direction.

Barnes, P. J., and Mercier, J., concur.




                                            17